762 N.W.2d 923 (2009)
Hattie MOORE and James Moore, Plaintiffs-Appellees,
v.
SECURA INSURANCE, Defendant-Appellant.
Docket No. 135028. COA No. 267191.
Supreme Court of Michigan.
April 3, 2009.

Order
In this case, a motion for rehearing is considered and, on order of the Court, it is DENIED, there being no majority in favor of granting rehearing.
*924 MARILYN J. KELLY, C.J., and WEAVER and HATHAWAY, JJ., would grant rehearing.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.